          Case 3:20-cv-00782-BR         Document 1       Filed 05/20/20     Page 1 of 4




Ron K. Cheng, OSB #142955
ron@mdkaplanlaw.com
KAPLAN LAW, LLC
50 SW Pine Street, Suite 302
Portland, Oregon 97204
Telephone: 971.770.2053

Jace Cook, OSB #163636
jcook@cooklaw.pro
COOK LAW
5 Centerpointe Drive, Suite 400
Lake Oswego, Oregon 97035
Telephone: 503.567.8191



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION



MCKENZI POLDER, on behalf of minor, )            Case No. 3:20-cv-782
RYAN A. POLDER                      )
                                    )            COMPLAINT
              Plaintiff,            )            Negligence- Carrier Strict Liability
                                    )
          v.                        )            Demand for Jury Trial
                                    )
ALASKA AIRLINES INC.,               )
                                    )
              Defendant.            )
                                    )
                                    )
                                    )
                                    )
                                    )
       Plaintiff alleges:

                                                 1.

       One-year old Ryan A. Polder was a passenger on Alaska Airlines Inc., in transit with his

mother between Oregon and Mexico for vacation when hot coffee served by the airline was spilled

on him. As a result of the hot coffee temperature, a lack of a lid, and the flight crew’s refusal to

open up a medical emergency kit to apply burn cream, Ryan Polder received second degree burns
             Case 3:20-cv-00782-BR        Document 1       Filed 05/20/20      Page 2 of 4




and had to be met by ambulance upon arrival in Mexico. Ryan Polder’s natural born mother,

Mckenzi Polder, brings this lawsuit under the Montreal Convention on her son’s behalf.

                                                   2.

        a)      Plaintiff Ryan A. Polder was a minor of one years and a citizen in the state
                of Oregon at all material times;

        b)      Mckenzi Polder is the natural mother of Ryan Polder and a citizen in the state
                of Oregon;

        c)      Defendant Alaska Airlines Inc. is a foreign corporation, authorized to do
                business and doing business as Alaska Airlines, as a commercial passenger
                carrier, actively engaged in commerce and business in the city of Portland,
                county of Multnomah, state of Oregon;
        d)      Pursuant to the Montreal Convention Article 33, Oregon law and jurisdiction
                is appropriate.
                                                   3.

        On or about Nov 16, 2018, Ryan Polder was a passenger on Alaska Airlines, flying from

Oregon to Mexico.

                                                   4.

        Alaska Airlines served hot coffee as part of its regular in-flight beverage service. Alaska

Airlines served hot coffee to Mckenzi Polder without a lid and before the coffee could be consumed,

it was knocked over. The coffee spilled out freely onto Ryan Polder, causing second degree burns.

                                                   5.

        Recognizing the seriousness of the burns, Mckenzi Polder requested the flight crew to open
the first aid kit and get burn cream. For whatever reason, the flight crew declined to open the first

aid kit on the plane. Ryan Polder continued to suffer without burn cream for the remaining hours of

the flight despite requests from McKenzi Polder for more assistance.

                                                   6.

        Defendant knew and should have known that serving hot coffee to passengers would cause

physical harm including serious burns.
          Case 3:20-cv-00782-BR           Document 1        Filed 05/20/20      Page 3 of 4




                                                   7.

        The negligence of Defendant, in one or more of the particulars alleged below was a substantial

factor in causing and/or contributing to Ryan Polder’s injuries:

    a) Failing to exercise due care in the delivery of hot liquids to prevent burning passengers;

    b) Failing to offer lids on hot beverages;

    c) Failing to develop or implement a first aid program appropriate to the management of

        common injuries such as burns caused by the spillage of hot liquids, as advised by the Federal

        Aviation Administration in Advisory Circular 120-44A;

    d) Failing to train crew members to provide assistance to burn victims; and

    e) Failing to carry and make burn cream available on flights.

                                                   8.

        When the plane finally landed in Mexico, an ambulance was waiting on the tarmac to treat

Ryan Polder.

                                                   9.

        The fault and/or negligence of Defendant caused Plaintiff to suffer the following injuries:

    a. Multiple second-degree burns;

    b. Blistering;

    c. Scabbing;

    d. Scarring; and
    e. Peeling of skin.

                                                  10.

        As a further result of Defendant’s fault and/or negligence, Plaintiff has endured non-

economic damage in the sum of $50,000.00.

                                                  11.

        Plaintiff intends to seek punitive damages in the amount of $1,000,000.00 for Alaska

Airlines reckless conduct in failing to treat Ryan Polder appropriately and for failing to offer lids on
hot beverages.
      Case 3:20-cv-00782-BR         Document 1       Filed 05/20/20     Page 4 of 4




   WHEREFORE, Plaintiff prays that judgment be entered against Defendant as follows:

a) That Plaintiff be awarded $50,000.00 in non-economic damages;

b) That Plaintiff be awarded $1,000,000.00 in punitive damages;

c) That Plaintiff be awarded a prevailing party fee and costs and disbursements herein;

d) That Plaintiff be awarded other and further relief as this court deems just and equitable.


   DATED this 20th day of May, 2020.



                                                 s/Ron K. Cheng
                                                 Ron K. Cheng, OSB #142955
                                                 KAPLAN LAW LLC

                                                 Jace Cook, OSB #163636
                                                 COOK LAW

                                                 Of Attorneys for Plaintiffs
